                 Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 1 of 9




 1                                                              HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
      FIERCE, INC., a Washington corporation                    CIVIL ACTION NO. 2:18-cv-01449-MJP
 9
                                 Plaintiff,                     REQUEST FOR JUDICIAL
10
                                                                NOTICE IN SUPPORT OF
                 vs.                                            DEFENDANT’S MOTION TO
11
                                                                DISMISS
12    FRANKLIN COVEY CO., a Utah
      corporation
                                                                NOTE ON MOTION CALENDAR:
13                                                              NOVEMBER 16, 2018
                                 Defendant.
14

15
         Defendant respectfully requests that pursuant to Rule 201 of the Federal Rules of Evidence,1
16
     this Court take judicial notice of the existence of: (1) Public Records from the United States
17
     Patent and Trademark Office (“USPTO”); (2) Defendant’s book – Fierce Loyalty: Cracking the
18

19
             1
20             Fed. R. Evid. 201
             (b) Kinds of Facts That May Be Judicially Noticed. The court may judicially notice a fact that
21           is not subject to reasonable dispute because it:
                      (1) is generally known within the trial court’s territorial jurisdiction; or
22                    (2) can be accurately and readily determined from sources whose accuracy cannot
                      reasonably be questioned.
23           (c) Taking Notice. The court:
                      (1) may take judicial notice on its own; or
24                    (2) must take judicial notice if a party requests it and the court is supplied with the
                      necessary information.
25           (d) Timing. The court may take judicial notice at any stage of the proceeding.



                                                                        DORSEY & WHITNEY LLP
                                                                                COLUMBIA CENTER
      Request for Judicial Notice - 1                                     701 FIFTH AVENUE, SUITE 6100
      2:18-cv-01449-MJP                                                     SEATTLE, WA 98104-7043
                                                                              PHONE: (206) 903-8800
                                                                              FAX: (206) 903-8820
               Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 2 of 9




 1 Code to Consumer Devotion, as listed on Amazon.com; (3) the multiple editions and formats of

 2 Plaintiff’s book: Fierce Conversations Achieving Success at Work and in Life, One Conversation

 3
     at a Time; (4) both parties’ websites; and (5) the Merriam Webster definition of “fierce.”
 4
         (1) Public Records from the USPTO.
 5
             Federal Rule of Evidence 201(b) outlines the “kinds of facts” that may be judicially
 6
     noticed, including: “. . . a fact that is not subject to reasonable dispute because it . . . is generally
 7

 8 known . . . [or] can be accurately and readily determined.” Fed. R. Evid. 201(b).

 9           Courts consistently take judicial notice of matters of public record. E.g., Khoja v.

10 Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (2018) (“[a]ccordingly, ‘[a] court may take

11
     judicial notice of matters of public record without converting a motion to dismiss into a motion
12
     for summary judgment[]”) (taking judicial notice of patent application) (citing Lee v. City of Los
13
     Angeles, 250 F.3d 668, 689 (9th Cir. 2001). “Relevant matters, such as public records and
14
     papers filed with public administrative bodies, may be subject to judicial notice on a Rule
15

16 12(b)(6) motion.” Biagro W. Sales, Inc. v. Helena Chem.Co., 160 F. Supp. 2d 1136, 1143 (E.D.

17 Cal. 2001) (taking notice of two patents filed with USPTO).

18           Notably, this Court may take judicial notice at any stage of the proceeding, Fed. R. Evid.
19
     201(d), including on a motion to dismiss. See MGIC Indem. Corp. v. Weisman, 803 F.2d 500,
20
     504 (9th Cir. 1986) (court may take judicial notice of matters outside the pleadings). E.g., In re
21
     Violin Memory Sec. Litig., No. 13-CV-5486 YGR, 2014 U.S. Dist. LEXIS 155428, at *19 (N.D.
22

23 Cal. 2014) (on 12(b)(6) motion, taking judicial notice of documents referenced to but not

24 included in complaint).
25



                                                                         DORSEY & WHITNEY LLP
                                                                                 COLUMBIA CENTER
      Request for Judicial Notice - 2                                      701 FIFTH AVENUE, SUITE 6100
      2:18-cv-01449-MJP                                                      SEATTLE, WA 98104-7043
                                                                               PHONE: (206) 903-8800
                                                                               FAX: (206) 903-8820
               Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 3 of 9




 1           Because these public records are not “not subject to reasonable dispute” and “can be

 2 accurately and readily determined” this Court should take judicial notice of the trademark

 3
     registrations and applications downloaded from the USPTO website and attached as Exhibits 1-9
 4
     to the Declaration of Erin C. Kolter in Support of Defendant’s Motion to Dismiss, filed
 5
     concurrently herewith.
 6
         (2) Defendant’s book Fierce Loyalty: Cracking the Code to Consumer Devotion on
 7
             Amazon.com.
 8
             All of Plaintiff’s claims center around Defendant’s release of its book Fierce Loyalty:
 9
     Cracking the Code to Consumer Devotion. (See Dkt. 1 (“Complaint”) ¶ 30, explaining the reason
10
     for filing as “Plaintiff very recently became aware that Defendant . . . will be releasing a book);
11

12 see also ¶ 34 (explaining Defendant’s book “already appears on Amazon.com”), ¶ 41 (claiming

13 book is infringing)).

14           This Court may take judicial notice of facts that are “not subject to reasonable dispute”
15
     because the facts are “generally known” or “can be accurately and readily determined from
16
     sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1)–(2).
17
     Additionally, this Court may take judicial notice of material incorporated in the Complaint. See
18
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308 (2007) (explaining that courts’ rulings
19

20 on 12(b)(6) motions to dismiss may take into consideration “documents incorporated into the

21 complaint by reference”); Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994) (explaining that

22 materials referenced in the complaint are “not truly ‘outside’ the complaint”).

23
             Because the release of Fierce Loyalty: Cracking the Code to Consumer Devotion
24
     triggered this lawsuit and because the Complaint explicitly references that the book appears on
25



                                                                      DORSEY & WHITNEY LLP
                                                                              COLUMBIA CENTER
      Request for Judicial Notice - 3                                   701 FIFTH AVENUE, SUITE 6100
      2:18-cv-01449-MJP                                                   SEATTLE, WA 98104-7043
                                                                            PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
               Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 4 of 9




 1 Amazon, Complaint ¶ 34, this Court should take judicial notice of the referenced Amazon page,

 2 which offers the book for pre-orders. See Ex. 17 to the Declaration of Erin C. Kolter in Support

 3
     of Defendant’s Motion to Dismiss, filed concurrently herewith (a true and correct copy of a
 4
     printout of a webpage for pre-ordering the book Fierce Loyalty: Cracking the Code to Consumer
 5
     Devotion from amazon.com).
 6
         (3) The multiple editions and formats of Plaintiff’s book: Fierce Conversations,
 7
             Achieving Success at Work and in Life, One Conversation at a Time.
 8
             Plaintiff’s claims rely upon the alleged infringement of its books’ titles and Plaintiff’s
 9
     alleged trade dress protection of its books’ appearances, therefore, the title and appearance of the
10
     books are central to the allegations of the Complaint. (See Complaint ¶ 19 (asserting orange
11

12 trade dress over books), ¶ 27 (depicting book cover), ¶ 33 (depicting book cover next to

13 Defendant’s book), ¶ 34 (citing Defendant’s book on amazon.com)).

14           This Court may take judicial notice of facts that are “not subject to reasonable dispute”
15
     because the facts are “generally known” or “can be accurately and readily determined from
16
     sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1)–(2). The
17
     court “must take judicial notice if a party requests it and the court is supplied with the necessary
18
     information.” Fed. R. Evid. 201(c)(2). Here, judicial notice is warranted for two reasons: (1) the
19

20 doctrines of completeness and incorporation by reference and (2) the sheer existence of the

21 various publications is beyond dispute.

22           First, judicial notice is warranted because of the doctrine of incorporation by reference
23
     and completeness principles. Under the doctrine of incorporation by reference, judicial notice is
24
     warranted for materials referenced in a complaint. See Tellabs, Inc., Ltd., 551 U.S. 308 (2007)
25



                                                                       DORSEY & WHITNEY LLP
                                                                               COLUMBIA CENTER
      Request for Judicial Notice - 4                                    701 FIFTH AVENUE, SUITE 6100
      2:18-cv-01449-MJP                                                    SEATTLE, WA 98104-7043
                                                                             PHONE: (206) 903-8800
                                                                             FAX: (206) 903-8820
               Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 5 of 9




 1 (explaining that courts’ rulings on 12(b)(6) motions to dismiss may take into consideration

 2 “documents incorporated into the complaint by reference”); Branch, 14 F.3d at 453 (explaining

 3
     that materials referenced in the complaint are “not truly ‘outside’ the complaint”). Additionally,
 4
     completeness allows a party to complete gaps in the record where an adversary has offered only
 5
     partial evidence. Cf. Fed. R. Evid. 106.
 6
             Here, Plaintiff has selectively displayed only one edition of each of its book covers in the
 7

 8 complaint to support its supposed “orange” trade dress. (Complaint ¶¶ 27, 33 (depicting just one

 9 edition). Specifically, Plaintiff only references the third edition of Fierce Conversations,

10 Achieving Success at Work and in Life, One Conversation at a Time from 2017 in its Complaint:

11
     “Fierce Conversations, Achieving Success at Work & in Life, One Conversation at a Time (3d
12
     ed. 2017).” (Complaint ¶ 27.) Plaintiff’s selective illustrations misrepresent the factual reality
13
     by depicting only a small piece of the puzzle. This Court should operate with a complete picture,
14

15 especially of “accurately and readily determined” facts. Fed. R. Evid. 201.

16           A full catalogue search reveals the complete picture: at least sixteen versions or

17 publications of Fierce Conversations, Achieving Success at Work and in Life, One Conversation

18 at a Time exist, with at least five different cover designs with diverse cover colors and

19
     typographies. See Exs. 10-15 to the Declaration of Erin C. Kolter in Support of Defendant’s
20
     Motion to Dismiss, filed concurrently herewith (true and correct copies of printouts showing the
21
     “formats and editions” of Fierce Conversations, Achieving Success at Work and in Life, One
22

23 Conversation at a Time available on amazon.com).

24           Second, judicial notice is warranted because the simple existence of various editions of

25 Fierce Conversations, Achieving Success at Work and in Life, One Conversation at a Time is not



                                                                      DORSEY & WHITNEY LLP
                                                                              COLUMBIA CENTER
      Request for Judicial Notice - 5                                   701 FIFTH AVENUE, SUITE 6100
      2:18-cv-01449-MJP                                                   SEATTLE, WA 98104-7043
                                                                            PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
               Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 6 of 9




 1 subject to reasonable dispute and is capable of accurate and ready determination. The Ninth

 2 Circuit approved of taking judicial notice of the much broader search results on Amazon in a

 3
     watch manufacturer’s trademark infringement suit against Amazon, on defendant’s motion for
 4
     summary judgment. See Multi Time Mach., Inc. v. Amazon.com, Inc., 792 F3d 1070, (9th Cir.
 5
     2015), sub. op., 804 F3d 930 (9th Cir. 2015) (taking judicial notice of watches for sale on
 6
     Amazon, explaining under Federal Rule of Evidence 201 “Amazon’s website is such a source.”)
 7

 8 (citing Daniels-Hall v. Nat'l Ed. Ass'n, 629 F.3d 992, 998-999 (9th Cir. 2010) (taking notice of

 9 online prospectus where Complaint quoted prospectus and provided web address). Additionally,

10 material on websites has been judicially noted where facts concerning websites were “capable of

11
     ready determination” and “widely available to anyone with Internet access.” See Enter. Rent-A-
12
     Car Co. v. U-Haul Int'l, 327 F. Supp. 2d 1032, 1042 n.4 (E.D. Mo. 2004).
13
         (4) Both parties’ full websites, referenced in Complaint.
14
             As with its books, Plaintiff’s claims rely upon the appearance of both parties’ websites.
15

16 Again, as with its books, Plaintiff has referenced the homepages of each website in the

17 Complaint. See Complaint ¶ 20 (citing <https://fierceinc.com/training>), ¶ 32 (citing

18 <https://fierceloyalty.com/>). Again, because neither party is disputing the contents of the

19
     websites, the simple existence of their materials are “. . . not subject to reasonable dispute
20
     because it . . . is generally known . . . [or] can be accurately and readily determined.” Fed. R.
21
     Evid. 201(b). Moreover, through the doctrine of incorporation by reference, these websites
22

23 should be noticed for purposes of the motion to dismiss.

24           Plaintiff asserts that Defendant’s website contents infringe its alleged trade dress.

25 Complaint ¶¶ 32, 41, 43. Plaintiff also alleges that use of the book title on Defendant’s website



                                                                       DORSEY & WHITNEY LLP
                                                                               COLUMBIA CENTER
      Request for Judicial Notice - 6                                    701 FIFTH AVENUE, SUITE 6100
      2:18-cv-01449-MJP                                                    SEATTLE, WA 98104-7043
                                                                             PHONE: (206) 903-8800
                                                                             FAX: (206) 903-8820
               Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 7 of 9




 1 infringes its alleged trademarks. See id.

 2           Plaintiff’s claims rely upon the alleged orange trade dress of its own website, to which it
 3
     references in the Complaint. See Complaint ¶ 20 (citing <https://fierceinc.com/training>).
 4
     Moreover, Plaintiff has selectively incorporated four “examples” of its alleged trade dress, and
 5
     while not expressly stated, presumably these examples are screenshots from Plaintiff’s website.
 6
     See id. ¶ 19. The content of a website can be reviewed by this Court on a motion to dismiss. See
 7

 8 Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994) (explaining that materials referenced in the

 9 complaint are “not truly ‘outside’ the complaint”); Keithly v. Intelius Inc., 764 F. Supp. 2d 1257,

10 1261 (W.D. Wash. 2011) (on motion to dismiss, considering defendant’s screen shots of

11
     defendant’s web pages which plaintiff incorporated into his complaint); Castagnola v. Hewlett-
12
     Packard Co., No. C 11-05772 JSW, 2012 U.S. Dist. LEXIS 82026, at *7-10 (N.D. Cal. 2012)
13
     (same). Because the websites were both central to and incorporated in the Complaint, this Court
14

15 should take judicial notice of their contents for purposes of Defendant’s motion to dismiss. See

16 Exs. 18-19 to the Declaration of Erin C. Kolter in Support of Defendant’s Motion to Dismiss,

17 filed concurrently herewith (true and correct copies of printouts from http://fierceloyalty.com and

18 http://fierceinc.com/).

19
         (5) Merriam Webster “Fierce” Definition.
20
             This Court should take judicial notice of the dictionary definition of the word “fierce” as
21
     its definition is “. . . a fact that is not subject to reasonable dispute because it . . . is generally
22

23 known . . . [or] can be accurately and readily determined.” Fed. R. Evid. 201(b). Merriam

24 Webster defines the adjective “fierce” as: “furiously active or determined.” See Ex. 16 to the
25 Declaration of Erin C. Kolter in Support of Defendant’s Motion to Dismiss, filed concurrently



                                                                           DORSEY & WHITNEY LLP
                                                                                   COLUMBIA CENTER
      Request for Judicial Notice - 7                                        701 FIFTH AVENUE, SUITE 6100
      2:18-cv-01449-MJP                                                        SEATTLE, WA 98104-7043
                                                                                 PHONE: (206) 903-8800
                                                                                 FAX: (206) 903-8820
              Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 8 of 9




 1 herewith (true and correct copy of a printout of the webpage for the Merriam Webster definition

 2 of “fierce” from https://www.merriam-webster.com/dictionary/fierce).

 3
        For these reasons, Defendant respectfully requests this Court take notice of:
 4
            (1) Public Records from the USPTO;
 5
            (2) Defendant’s book – Fierce Loyalty: Cracking the Code to Consumer Devotion, as listed
 6
            on amazon.com;
 7

 8          (3) The existence of multiple editions and formats of Plaintiff’s book: Fierce

 9          Conversations, Achieving Success at Work and in Life, One Conversation at a Time;
10          (4) Both parties’ websites; and
11
            (5) the Merriam Webster definition of “fierce.”
12

13   DATED this 24th day of October, 2018
                                                      DORSEY & WHITNEY LLP
14

15

16                                                    s/ J. Michael Keyes
                                                      J. MICHAEL KEYES WSBA #29215
17                                                    KEYES.MIKE@DORSEY.COM
                                                      ERIN KOLTER WSBA #53365
18                                                    KOLTER.ERIN@DORSEY.COM
19                                                    Dorsey & Whitney LLP
                                                      Columbia Center
20                                                    701 Fifth Avenue, Suite 6100
                                                      Seattle, WA 98104
21                                                    (206) 903-8800
22                                                    Attorneys for Defendant Franklin Covey Co.
23

24
25



                                                                    DORSEY & WHITNEY LLP
                                                                            COLUMBIA CENTER
     Request for Judicial Notice - 8                                  701 FIFTH AVENUE, SUITE 6100
     2:18-cv-01449-MJP                                                  SEATTLE, WA 98104-7043
                                                                          PHONE: (206) 903-8800
                                                                          FAX: (206) 903-8820
              Case 2:18-cv-01449-MJP Document 9-1 Filed 10/24/18 Page 9 of 9




 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on this date I caused to be served the foregoing on the following

 3 counsel of record by the method indicated:

 4   Brian W. Esler, WSB No. 22168                       Via Messenger
     brian.esler@millernash.com                          Via Facsimile
 5   Vanessa L. Wheeler, WSB No. 48205                   Via U.S. Mail
 6   vanessa.wheeler@millernash.com                      Via Electronic Mail
     Pier 70 ~ 2801 Alaskan Way, Suite 300               Via ECF Notification
 7   Seattle, Washington 98121
     Tel: 206-624-8300
 8   Fax: 206-340-9599
 9

10          Dated this 24th day of October, 2018.

11
                                                       s/ J. Michael Keyes
12                                                     J. Michael Keyes
                                                       Erin Kolter
13                                                     Alex Johnston
14

15

16

17

18

19

20

21

22

23

24
25



                                                                 DORSEY & WHITNEY LLP
                                                                         COLUMBIA CENTER
     Request for Judicial Notice - 9                               701 FIFTH AVENUE, SUITE 6100
     2:18-cv-01449-MJP                                               SEATTLE, WA 98104-7043
                                                                       PHONE: (206) 903-8800
                                                                       FAX: (206) 903-8820
